Exhibit 10.2



AMENDMENT NO. 2


This AMENDMENT NO. 2, dated as of March 16, 2009 (“Amendment No. 2”), is entered
into by and among DAYTON SUPERIOR CORPORATION, a Delaware corporation (the
“Borrower”), the persons designated as “Lenders” on the signature pages hereto
(the “Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), a
Delaware corporation, as administrative agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrower, the other Loan Parties, the Lenders and GE Capital, as
administrative agent and collateral agent, are party to the Term Loan Credit
Agreement dated as of March 3, 2008 (as amended by Amendment No. 1, dated as of
June 4, 2008, the “Original Credit Agreement”; all capitalized terms defined in
the Original Credit Agreement and not otherwise defined herein to have the
meanings assigned thereto in the Original Credit Agreement); and

WHEREAS, the Borrower wishes to amend the Original Credit Agreement in the
manner set forth below; and

WHEREAS, the Lenders, subject to the terms and conditions of this Amendment No.
2, are willing to amend the Original Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower and the Lenders agree as follows:

SECTION 1.
AMENDMENT


Subject to the satisfaction of the condition to effectiveness referred to in
Section 2 below, the Original Credit Agreement is hereby amended as follows:

(a)  Section 1.1 of the Original Credit Agreement is hereby amended by adding in
the appropriate alphabetical places the following definitions:

“Amendment No. 2” means the Amendment No.2 to this Agreement dated as of March
16, 2009 among the Borrower, the Administrative Agent and the Lenders signatory
thereto.  

“Amendment No. 2 Effective Date” has the meaning specified in Section 2 of
Amendment No. 2.

“PIK Loan” has the meaning specified in Section 2.19.

“PIK Note” means a promissory note of the Borrower, in substantially the form of
Exhibit K, payable to the order of a Lender in a principal amount equal to such
Lender’s pro rata share of the aggregate amount of interest, fees or other
obligations capitalized hereunder.

(b)  The definition of the term “Applicable Margin” appearing in Section 1.1 of
the Original Credit Agreement is hereby amended and restated in its entirety as
follows:

--------------------------------------------------------------------------------



“Applicable Margin” means, in the case of Base Rate Loans, 11.50% per annum, and
in the case of Eurodollar Rate Loans, 12.50% per annum, a portion of which shall
be payable in cash and a portion of which shall be payable in kind, in
accordance with the provisions of Section 2.19.

(c)  The definition of the term “Note” appearing in Section 1.1 of the Original
Credit Agreement is amended and restated in its entirety to read as follows:

“‘Note’ means (i) a promissory note of the Borrower, in substantially the form
of Exhibit B, payable to the order of a Lender in a principal amount equal to
the amount of such Lender’s Commitment, or (ii) a PIK Note, as applicable.”

(d)  The definition of “Scheduled Maturity Date” appearing in Section 1.1 of the
Original Credit Agreement is amended and restated in its entirety as follows:

“‘Scheduled Maturity Date” means March 23, 2009.”

(e)  Section 2.1 of the Original Credit Agreement is hereby amended by replacing
the parenthetical phrase “each a ‘Term Loan’” in its entirely with the
phrase:  “each such loan, together with each  PIK Loan, being referred to herein
as a ‘Term Loan’”.

(f)  Section 2.2(a) of the Original Credit Agreement is hereby amended by adding
the following language immediately following the phrase “The borrowing of the
Term Loans”:  “(other than PIK Loans)”.

(g)  Section 2.9(a) of the Original Credit Agreement is amended and restated in
its entirety to read as follows:

“(a)      Rate.  The Term Loans and the outstanding amount of all other
Obligations (other than pursuant to Secured Hedging Agreements) shall bear
interest, in the case of the Term Loans (other than PIK Loans), on the unpaid
principal amount thereof from the Closing Date, in the case of PIK Loans, on the
unpaid principal amount thereof from the date deemed made, and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause (c)
below, as follows:  (i) in the case of Base Rate Loans, at a rate per annum
equal to the sum of the Base Rate and the Applicable Margin, each as in effect
from time to time, (ii) in the case of Eurodollar Rate Loans, at a rate per
annum equal to the sum of the Eurodollar Rate and the Applicable Margin, each as
in effect for the applicable Interest Period, and (iii) in the case of other
Obligations, at a rate per annum equal to the sum of the Base Rate and the
Applicable Margin for Revolving Loans that are Base Rate Loans, each as in
effect from time to time.  PIK Loans shall initially be Base Rate Loans and may
be converted to Eurodollar Rate Loans subsequently in accordance with Section
2.10.”

(h)  Section 2.13(a) of the Original Credit Agreement is hereby amended by
adding the following language immediately prior to the phrase “by wire transfer
to the following account”:  “, except to the extent of amounts required, or
elected by the Borrower in accordance with Section 2.19, to be capitalized as
additional principal obligations,”.

--------------------------------------------------------------------------------



(i)  Section 2 of the Original Credit Agreement is amended by adding the
following Section 2.19 at the end of such Section 2 as follows:

“Section 2.19  PIK Provisions.  

A portion of the interest accruing on the Term Loans and the other Obligations
pursuant to Section 2.9 hereof, up to an amount of interest representing a per
annum rate of 8.00%, may, at the Borrower’s election (which election, and the
amount thereof, shall be notified irrevocably in writing by the Borrower to the
Administrative Agent no later than ten Business Days prior to the end of the
applicable period for which accrued interest is required to be paid, or, in the
case of interest paid on demand, no later than the date of such payment on
demand), be paid in kind and capitalized as additional principal obligations on
and as of the date for payment thereof as provided for in this Agreement or any
Loan Document (payable to the Lenders pro rata), all of which shall constitute
Obligations as defined herein (such Obligations constituting capitalized
amounts, “PIK Loans” which PIK Loans shall be deemed made on the date of the
capitalization of such amounts) hereunder and constitute a part of the principal
outstanding amount of the Term Loans for all purposes hereof (including the
accrual of interest thereon at the rates applicable to Term Loans generally),
and which may, at the request of any Lender to whom such capitalized interest is
owing, be evidenced by PIK Notes in the form of Exhibit K hereto (and, if so
requested by a Lender prior to the date of such capitalization, the Borrower
shall have delivered a PIK Note evidencing such capitalized amounts to such
Lender no later than such date of capitalization).  Each Lender is hereby
authorized by the Borrower to enter on a schedule attached to any of its PIK
Notes a record of amounts capitalized as principal and evidenced thereby, and
amounts repaid or prepaid thereon, and such entries shall be conclusive in the
absence of manifest error; provided, however, that the failure by any Lender to
request or hold any PIK Note or to make any such entry or any error in making
such entry shall not limit or otherwise affect the obligation of the Borrower
and the rights and remedies of any Lender hereunder (including in respect of
that portion of the Term Loan constituting capitalized interest) or and on or
under the PIK Notes.”  

(j)  The Original Credit Agreement is amended by attaching as Exhibit K thereto
the language attached hereto as Exhibit A.

(k)  Section 7.9 of the Original Credit Agreement is hereby amended by adding
the following language immediately following the phrase “The proceeds of the
Term Loans”:  “(except for any PIK Loans)”.

(l)  Section 8.6 of the Original Credit Agreement is hereby amended by adding
the following language immediately following the phrase “proceeds from an
increase in the Term Loan Obligations”:  “(except for any PIK Loans)”.

--------------------------------------------------------------------------------



(m)  Section 8  of the Original Credit Agreement is hereby amended by adding the
following Section 8.16 at the end of Section 8 to read as follows:

“Section 8.16  Restrictions on Transactions.

Notwithstanding anything to the contrary contained in this Section 8, on and
after the Amendment No.2 Effective Date the Borrower shall not, and shall not
permit any other Group Member to, incur any Indebtedness (including through an
exchange offer or refinancing), make any Investment, incur any Lien, sell,
transfer or dispose of any of its property, make any Restricted Payment, prepay,
redeem, purchase, defease or otherwise satisfy any Subordinated Debt or
Subordinated Refinancing Indebtedness, enter into any transaction described in
Section 8.7, or enter into any transaction with any Affiliate other than the
following:

(i)       Indebtedness permitted by Section 8.1(e) or Section 8.1(l) in each
case, in the ordinary course of business and necessary for the conduct of the
operations of Dayton Superior Canada Ltd., Section 8.1(a), Section 8.1(i),
Section 8.1(n) or Section 8.1(o),

(ii)      Liens permitted by Section 8.2(a), Section 8.2(b) or Section 8.2(g),

(iii)     Investments permitted by Section 8.3(b) or Section 8.3(c), Investments
in Dayton Superior Canada Ltd. permitted by Section 8.3(e)(iii) in the ordinary
course of business and necessary for the conduct of the operations of Dayton
Superior Canada Ltd., or Investments permitted by Section 8.3(f), Section 8.3(g)
or Section 8.3(i) in the case of sales of property permitted by Section
8.4(a)(i),

(iv)      sales of property permitted by Section 8.4, other than Section 8.4(e),

(v)       Restricted Payments permitted by Section 8.5(a), Section 8.5(b),
Section 8.5(d)(i) or Section 8.5(f),

(vi)      prepayments, redemptions, purchases, defeasances and other
satisfactions prior to maturity of Subordinated Indebtedness  permitted by
Section 8.6, other than Section 8.6(b)(ii)(D), Section 8.6(d) or Section 8.6(e),
and

(vii)     transactions with Affiliates permitted by Section 8.9(a), Section
8.9(b), Section 8.9(e) or Section 8.9(f) or, to the extent that any such
Restricted Payment or Investment is permitted by this Section 8.16, Section
8.9(c).”

SECTION 2.
CONDITIONS TO EFFECTIVENESS


This Amendment No. 2 shall be effective as of March 16, 2009 (the “Amendment
No.2 Effective Date”) subject to and upon  satisfaction on or prior to such date
of the following conditions:(i) receipt by the Administrative Agent of one or
more counterparts of this Amendment No. 2 executed and delivered by the
Borrower, the Administrative Agent and the Lenders, (ii) receipt by the
Administrative Agent of evidence satisfactory to the Administrative Agent that
the Revolving Credit Agreement has been amended (or is concurrently being
amended) pursuant to an amendment in the form of Annex I hereto (the “Revolving
Credit Facility Amendment”), (iii) receipt by the Administrative Agent of a
certificate of a Responsible Officer that no Default or Event of Default has
occurred or is continuing, and (iv) the receipt by Gibson, Dunn & Crutcher LLP
in immediately available funds of the fees and disbursements described in
Section 4(j).

--------------------------------------------------------------------------------



SECTION 3.
LIMITATION ON SCOPE


Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain in full force
and effect in accordance with their respective terms.  The amendment set forth
herein shall be limited precisely as provided for herein and shall not be deemed
to be a waiver of, amendment of, consent to or modification of any term or
provision of the Loan Documents or any other document or instrument referred to
therein or of any transaction or further or future action on the part of the
Borrower or any other Loan Party requiring the consent of the Administrative
Agent or Lenders except to the extent specifically provided for herein.  The
Administrative Agent and Lenders have not and shall not be deemed to have waived
any of their respective rights and remedies against the Borrower or any other
Loan Party for any existing or future Defaults or Event of Default.

SECTION 4.
MISCELLANEOUS


(a)  The Borrower hereby represents and warrants that (i) this Amendment No. 2
has been duly authorized and executed by it, and the Original Credit Agreement,
as amended by this Amendment No. 2, is its legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, moratorium and similar laws affecting the
rights of creditors in general; and (ii) this Amendment No. 2 is being delivered
in the State of New York.

(b)  The Borrower hereby ratifies and confirms the Original Credit Agreement as
amended hereby, and agrees that, as amended hereby, the Original Credit
Agreement remains in full force and effect.

(c)  The Borrower hereby acknowledges, confirms and agrees that, as of the date
hereof, the security interests and liens granted to the Administrative Agent on
behalf of itself and the Secured Parties under the Original Credit Agreement and
the other Loan Documents securing the Obligations are in full force and effect,
are properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.

(d)  The Borrower hereby acknowledges, confirms and agrees that as of the open
of business on  March 16, 2009, the Borrower was in the aggregate indebted to
the Administrative Agent and Lenders for Term Loans under the Loan Documents in
the principal amount of $99,250,000, and that all such obligations under the
Credit Agreement owing by the Borrower together with interest accrued and
accruing thereon, and all fees, costs, expenses and other charges now or
hereafter payable by the Borrower to the Administrative Agent and each Lender
pursuant to the terms of the Loan Documents and this Amendment No. 2, are
unconditionally owing by the Borrower to each Lender, without offset, defense or
counterclaim of any kind, nature or description whatsoever

--------------------------------------------------------------------------------



(e)  The Administrative Agent and each Lender party to this Amendment No.2
hereby consents to the amendments and modifcations set forth in that certain
Revolving Credit Facility Amendment attached hereto as Annex I.

(f)  The Borrower hereby represents and warrants as of the date hereof in favor
of the Administrative Agent and each Lender that each and every representation
and warranty heretofore made by the Borrower in the Original Credit Agreement
and the other Loan Documents is true and correct as if made on the date hereof
(except to the extent such representations and warranties expressly relate to an
earlier date in which case such representations and warranties were true and
correct in all material respects as of such earlier date) and with specific
reference to this Amendment No. 2 and all other Loan Documents executed and/or
delivered in connection herewith, provided that the representation and warranty
contained in this paragraph (f) shall not apply to the representation and
warranty contained in Section 4.5 of the Original Credit Agreement or the
representation and warranty contained in Section 4.6 of the Original Credit
Agreement, except to the extent that the representation and warranty contained
in Section 4.6 of the Original Credit Agreement constitutes a representation and
warranty that the Borrower is Solvent within the meaning of clause (c) of the
definition of the term ‘Solvent’.

(g)  The Borrower agrees that all Loan Documents remain in full force and effect
notwithstanding the execution and delivery of this Amendment No. 2.

(h)  This Amendment No. 2 may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.

(i)  All references in the Loan Documents to the “Credit Agreement” and in the
Original Credit Agreement as amended hereby to “this Agreement,” “hereof,”
“herein” or the like shall mean and refer to the Original Credit Agreement as
amended by this Amendment No. 2 (as well as by all subsequent amendments,
restatements, modifications and supplements thereto).

(j)  On or prior to March 16, 2009, the Borrower shall deposit with Gibson, Dunn
& Crutcher LLP, counsel for Davidson Kempner Capital Management LLC and
Silverpoint Capital, L.P., as Lenders, $50,000 to be applied toward payment of
legal fees and disbursements of Gibson, Dunn & Crutcher LLP, as incurred, in
representation of such Lenders in connection with this Amendment No. 2 and the
preservation of their rights and any potential restructuring, as provided under
Section 11.3(c) of the Original Credit Agreement; and the Borrower agrees to pay
all such fees and expenses, if any, in excess of such amount, to the extent
payable under  Section 11.3(c) of the Original Credit Agreement, upon demand by
such Lenders.

(k)  Each of the following provisions of the Original Credit Agreement is hereby
incorporated herein by this reference with the same effect as though set forth
in its entirety herein, mutatis mutandis, and as if “this Agreement” in any such
provision read “this Amendment No. 2”: Section 11.11 (Notices), Section 11.13
(Governing Law), Section 11.14 (Jurisdiction), Section 11.15 (Waiver of Jury
Trial), Section 11.16 (Severability) and Section 11.18 (Entire Agreement).

--------------------------------------------------------------------------------





SECTION 5.
RELEASE


Borrower hereby releases, acquits, and forever discharges the Administrative
Agent and each of the Lenders and each past or present affiliate, officer,
director, agent, servant, employee, representative and attorney of the
Administrative Agent and the Lenders from any and all claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys’ fees) of any kind, character, or nature
whatsoever, known or unknown, fixed or contingent, which Borrower may have or
claim to have now or which may hereafter arise out of or connected with any act
of commission or omission of the Administrative Agent or any Lender existing or
occurring prior to the date of this Amendment No. 2 or any instrument executed
prior to the date of this Amendment No. 2 including, without limitation, any
claims, liabilities or obligations arising with respect to the Original Credit
Agreement or the other of the Loan Documents.  The provisions of this Section 5
shall be binding upon Borrower and shall inure to the benefit of the
Administrative Agent and the Lenders and each past or present affiliate,
officer, director, agent, servant, employee, representative and attorney of the
Administrative Agent and the Lenders.



[signature pages follow]


--------------------------------------------------------------------------------





WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

BORROWER:

 

DAYTON SUPERIOR CORPORATION, a

Delaware corporation

 

By:

/s/ Edward J. Puisis

Name:  Edward J. Puisis

Title: Executive Vice President and CFO

 

LENDERS:

 

GENERAL ELECTRIC CAPITAL

CORPORATION,

as Administrative Agent and a Lender

 

By:

/s/ Michelle Handy

Name: Michelle Handy

Title:  Its Duly Authorized Signatory

 

DK ACQUISITION PARTNERS, LP, as a Lender

 

By: M.H. DAVIDSON & CO., its general partner

 

By:

/s/ Avi Friedman

Name: Avi Friedman

Title:  General Partner

 

SILVERPOINT CAPITAL, L.P., as a Lender

 

By:

/s/ Zac Zeitlin

Name: Zac Zeitlin

Title:  Authorized Signatory

--------------------------------------------------------------------------------







 Exhibit A



EXHIBIT K
TO
TERM LOAN CREDIT AGREEMENT



FORM OF PIK NOTE


Lender:  [NAME OF LENDER]

 

New York, New York

___________, ____



FOR VALUE RECEIVED, the undersigned, Dayton Superior Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of the Lender
set forth above (the “Lender”) a principal sum (the “Principal Amount”) equal to
such Lender’s share of the aggregate amount of interest, fees and other
obligations and amounts capitalized from time to time as additional principal in
accordance with the Credit Agreement, payable at such times and in such amounts
as are specified in the Credit Agreement for Term Loans.

The Borrower promises to pay interest on the unpaid portion of the Principal
Amount from the date of the applicable capitalization as principal until such
principal amount is paid in full, payable at such times and at such interest
rates as are specified in the Credit Agreement for Term Loans.  Demand,
diligence, presentment, protest and notice of non-payment and protest are hereby
waived by the Borrower.

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Administrative Agent, at 299 Park Avenue, New York, New York
10171, in immediately available funds.

This Note is a PIK Note and is one of the Notes referred to in, and is entitled
to the benefits of, the Term Loan Credit Agreement, dated as of March 3, 2008
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto and General Electric Capital Corporation, as administrative agent and
collateral agent for the Lenders.  Capitalized terms used herein without
definition are used as defined in the Credit Agreement.

The Credit Agreement, among other things, (a) provides for the capitalization as
principal of certain fees and interest from time to time, the Lender’s portion
of the aggregate amount of which shall be the Principal Amount, and the
indebtedness of the Borrower to the Lender resulting from such capitalization
being evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.

--------------------------------------------------------------------------------



This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction) and 11.15
(Waiver of Jury Trial) thereof.

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

The Lender is authorized (but not obligated) to endorse on the Schedule hereto,
or on a continuation thereof, the Principal Amount, each addition thereto by
reason of a capitalization of any amount as principal in accordance with the
Credit Agreement, and each payment or prepayment with respect thereto, which
endorsement shall be conclusive in the absence of manifest error.

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.



[SIGNATURE PAGES FOLLOW]


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.



 

DAYTON SUPERIOR CORPORATION

 

 

By:

 

 

Name:

 

Title:



--------------------------------------------------------------------------------





SCHEDULE
PIK NOTE


           

Date

Note Amount

Interest
Rate

Amount of Principal
Paid or Prepaid /
(Amount Capitalized
as Principal)

Unpaid Principal
Amount of Note

Notation
Made By

                                   

 

                                             

 

                                                                               
                                                                         

